Citation Nr: 1213032	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was provided a Travel Board hearing in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record. 

In a November 2010 decision the Board denied the Veteran's claim for service connection of bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2011, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's decision for further development.  The case was before the Board again in July 2003, when it was remanded for the RO to conduct additional development.

In February 2012, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  Such an opinion was obtained in March 2012 and has been associated with the claims file.  All necessary development has been completed and this case is now before the Board for adjudication.

The issue of entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

The competent medical evidence shows that the Veteran's current bilateral hearing loss is at least as likely as not related to active service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran had approximately 5 months of military service from May to September 1960.  He currently seeks service connection for bilateral hearing loss.  In particular, he seeks to attribute his hearing loss to acoustic trauma from arms fire, etc., in service, to include as through aggravation of possibly pre-existing bilateral hearing loss.

The Veteran's available service treatment records show that his hearing was 15/15 bilaterally upon whispered voice testing at entrance examination in May 1960.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  The Veteran was not treated for hearing complaints in service.  

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.  

Upon discharge, in August 1960, the Veteran was provided a separation audiometric examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
8000
RIGHT
10 (25)
10 (25)
10 (20)
10 (20)
5 (10)
5 (15)
LEFT
30 (45)
30 (45)
20 (30)
20 (30)
30 (35)
40 (50)

Partial deafness of the left ear with an unknown cause was assessed at this time.  Otherwise, the Veteran's service treatment records are silent with respect to hearing acuity or disease.

In furtherance of substantiating his claim, the Veteran was provided a VA examination in April 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
85
85
100
LEFT
80
90
100
100
105

Pure tone averages were 83.75 for the right ear and 98.75 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 100 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.  The examiner concluded that it was not likely that bilateral hearing loss was related to military noise exposure "due to the brief time spent in training and the severity of the hearing loss."  

As noted above, the Veteran was afforded a Travel Board hearing in August 2010.  At the hearing, he testified to having noticed hearing loss for a long time, that had gotten progressively worse.  He relate that the symptom that concerned him the most was "this scream that never quits."

In February 2012 the Board requested a VHA opinion in light of the JMR and the Court's Order.  The Board sought such an opinion to address the August 1960 in-service auidometrics properly converted from ASA to ISO (ANSI) measurements.  

In March 2012 the VHA opinion was obtained.  The VHA examiner reviewed the claims file and noted the Veteran's history, including the service audiometrics.  The VHA examiner particularly noted that the Veteran related a history of experiencing a sudden incident of hearing loss following a tank gun explosion.  The examiner noted that whispered voice testing was normal at entrance and that the discharge examination indicated a mild loss of hearing in the left ear.  

Based upon the pertinent evidence, the examiner concluded that because hearing loss was present at the time of discharge and the Veteran's history indicated a sudden loss due to military acoustic trauma, there was enough evidence to state that hearing loss at the time of discharge was more likely than not related to acoustic trauma.  The examiner further explained that the Veteran's current hearing loss is severe to profound bilaterally, with the left ear worse than the right, which is consistent with the Veterans' configuration at discharge.  The examiner did note that the Veteran had several years of non-military noise exposure and that they could not say for sure that the current hearing loss was only related to military acoustic trauma.  

In affording the Veteran the benefit of the doubt, the Board finds that the claim is substantiated.  The Board notes that on its face the opinion of the April 2008 VA examiner seems unfavorable.  However, as the opinion did not adequately address the ASA to ANSI (ISO) conversions, it is inadequate and carries no weight.  On the other hand, the March 2012 VHA opinion is favorable and considers these conversions.  It is also consistent with the Veteran's history, which notably indicates some level of apparent hearing acuity loss shown by normal whispered voice testing at entrance and decreased hearing acuity at separation, despite the indication that there may have either been pre-existing hearing loss or hearing loss attributable to post-service noise exposure.   Accordingly, as the evidence is at least evenly balanced, the claim for service connection of bilateral hearing loss is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


